Name: Commission Regulation (EC) No 1578/2000 of 19 July 2000 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2001 ad hoc module on length and patterns of working time
 Type: Regulation
 Subject Matter: organisation of work and working conditions;  economic analysis;  labour market
 Date Published: nan

 Avis juridique important|32000R1578Commission Regulation (EC) No 1578/2000 of 19 July 2000 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2001 ad hoc module on length and patterns of working time Official Journal L 181 , 20/07/2000 P. 0039 - 0041Commission Regulation (EC) No 1578/2000of 19 July 2000implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2001 ad hoc module on length and patterns of working timeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 577/98(1) of 9 March 1998, on a labour force sample survey in the Community, as last amended by Commission Regulation (EC) No 1575/2000(2) and in particular Article 4(2), thereof,Whereas:(1) In accordance with Article 4(2) of Regulation (EC) No 577/98 the detailed list of information to be collected in an ad hoc module shall be drawn at least 12 months before the beginning of the reference period for that module.(2) In order to monitor the Employment Guidelines, the Commission needs structural statistics on flexible working time arrangements and types of employment contract.(3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom(3),HAS ADOPTED THIS REGULATION:Article 1The detailed list of information to be collected in the year 2001 ad hoc module is laid down in the Annex to the present Regulation.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 77, 14.3.1998, p. 3.(2) See page 16 of this Official Journal.(3) OJ L 181, 28.6.1989, p. 47.ANNEXLABOUR FORCE SURVEYSpecification of the 2001 ad hoc module on Length and patterns of working time1. Member States and regions concerned: all2. The data are collected only for the main job3. The variables will be coded as follows:>TABLE>4. The variables on evening work, night work, Saturday and Sunday work which appear as columns 205 to 208 in the Annex to Regulation (EC) 1575/2000 concerning the codification to be used for data transmission from 2001 onwards must be surveyed in 2001 for the same reference period as the ad hoc module referred to in Article 1 of the present Regulation.